  Case 1:19-cv-03867-PKC-ST Document 64-2 Filed 06/17/21 Page 1 of 4 PageID #: 562
Gabriel Harvis                                          Thursday, June 17, 2021 at 12:12:14 Eastern Daylight Time


 Subject:    Suriel - rejec+on of IME no+ce
 Date:       Wednesday, May 26, 2021 at 4:27:14 PM Eastern Daylight Time
 From:       Gabriel Harvis
 To:         ValleKa, Christopher J
 CC:         Miller, Kathleen, Baree FeK
 AHachments: image001.png, image002.png, image003.png, image004.png, image005.jpg

 Good aUernoon,

 Having researched the maKer, we reject the purported IME no+ce and will oppose defendants’ Rule 35(a)
 (1) applica+on in its present form. As the Hon. James Orenstein has explained:

           Pursuant to Federal Rule of Civil Procedure 35:
                  The court where the ac+on is pending may order a party whose mental or physical
                  condi+on ... is in controversy to submit to a physical or mental examina+on by a suitably
                  licensed or cer+ﬁed examiner ... [The order] may be made only on mo+on for good cause.

           Fed.R.Civ.P. 35(a)(1)-(2)(A). Rule 35 requires “discrimina+ng applica+on” by the trial
           judge. Schlagenhauf v. Holder, 379 U.S. 104, 117-18, 85 S.Ct. 234, 13 L.Ed.2d 152 (1964). While the
           movant need not prove its case on the merits, a movant can neither meet his burden to
           demonstrate that an adversary's “mental ... condi+on ... is in controversy” nor sa+sfy the “good
           cause” requirement “by mere conclusory allega+ons of the pleadings [or] by mere relevance to the
           case ...” Id. Rather, the movant must make “an aﬃrma+ve showing ... that each condi+on as to
           which the examina+on is sought is really and genuinely in controversy and that good cause exists
           for ordering each par+cular examina+on.” Id. What cons+tutes “good cause” depends on the
           circumstances of the case, including the movant's ability to obtain the informa+on it seeks by other
           means. Id.

 Jarrar v. Harris, No. CV07-3299(CBA)(JO), 2008 WL 2946000, at *3 (E.D.N.Y. July 25, 2008)

 Thus, not only are defendants required to obtain an order on a showing of good cause in order to conduct
 an exam, but the order must “specify the…manner, condi+ons, and scope of the examina+on.” None of
 that informa+on is contained in the purported no+ce served last week.

 In the interest of coopera+on, we would be willing to confer about manner, condi+on and scope in an
 eﬀort to reach agreement so that we can oﬀer our consent to defendants’ mo+on. But as it stands we
 oppose it and the examina+on is not going forward.

 To the extent that an examina+on is conducted, please work with us to schedule the date and note that a
 member of our oﬃce staﬀ will accompany Mr. Suriel. We also will be stenographically recording the
 proceeding and request a copy of the report and all draUs and notes in accordance with FRCP 34 and 35(b)
 (5). Also, we will be deposing the examiner at a convenient date and +me.

 We are available any +me if you would like to discuss.

 Thanks,
 Gabe




                                                                                                              Page 1 of 4
 Case 1:19-cv-03867-PKC-ST Document 64-2 Filed 06/17/21 Page 2 of 4 PageID #: 563


Gabriel P. Harvis, Esq.
Partner / Co-Chair, Civil Rights Division
EleUerakis, EleUerakis & Panek
80 Pine Street, 38th Floor
New York, New York 10005
T 212.532.1116
F 212.532.1176




From: ValleKa, Christopher J <cjvalleKa@panynj.gov>
Date: Wednesday, May 26, 2021 at 2:49 PM
To: Gabriel Harvis <gharvis@eleUerakislaw.com>
Cc: Miller, Kathleen <kmiller@panynj.gov>, Baree FeK <bfeK@eleUerakislaw.com>
Subject: RE: Expert Demand

June 23rd at 4:30pm with Dr. Casden is conﬁrmed for plain+ﬀ’s IME. A Spanish interpreter will be provided
at the doctor’s oﬃce.

Please also see aKached no+ces of deposi+on for Dr. Oribe and Dr. Salehin. Subpoenas to these doctors will
follow and we will provide a copy of any subpoenas we serve to you in accordance with the federal rules.

From: Gabriel Harvis <gharvis@eleUerakislaw.com>
Sent: Wednesday, May 26, 2021 2:05 PM
To: ValleKa, Christopher J <cjvalleKa@panynj.gov>
Cc: Miller, Kathleen <kmiller@panynj.gov>; Baree FeK <bfeK@EleUerakislaw.com>
Subject: Re: Expert Demand

CAUTION: This email originated from outside the Port Authority. Do not open aKachments or click on links from unknown
senders or unexpected emails.




                                                                                                                    Page 2 of 4
 Case 1:19-cv-03867-PKC-ST Document 64-2 Filed 06/17/21 Page 3 of 4 PageID #: 564



Good aUernoon,

This request is improper. First, the +ming for expert disclosures is governed by FRCP 26(a)(2)(D) and fact
discovery does not close un+l August 2, 2021. Second, the only experts required to provide the disclosures
defendants are reques+ng are those “retained or specially employed to provide expert tes+mony in the
case” and that requirement does not apply to plain+ﬀ’s trea+ng doctors. See FRCP 26(a)(2)(B). Plain+ﬀ
previously iden+ﬁed doctors he intends to call at trial by disclosure dated May 5, 2021.

Also, we will need to move the IME you no+ced for June 2nd to later in the month. Would 22nd or 23rd of
June work?

Thanks,
Gabe

Gabriel P. Harvis, Esq.
Partner / Co-Chair, Civil Rights Division
EleUerakis, EleUerakis & Panek
80 Pine Street, 38th Floor
New York, New York 10005
T 212.532.1116
F 212.532.1176




From: ValleKa, Christopher J <cjvalleKa@panynj.gov>
Date: Wednesday, May 26, 2021 at 1:54 PM
To: Gabriel Harvis <gharvis@eleUerakislaw.com>, Baree FeK <bfeK@eleUerakislaw.com>
Cc: Miller, Kathleen <kmiller@panynj.gov>
Subject: Expert Demand




                                                                                                          Page 3 of 4
 Case 1:19-cv-03867-PKC-ST Document 64-2 Filed 06/17/21 Page 4 of 4 PageID #: 565


Good aUernoon please see aKached.


Christopher ValleKa, Esq.
Law Department
4 World Trade Center
150 Greenwich Street, 24th Floor
New York, NY 10007
P: 212-435-3493
E: cjvalleKa@panynj.gov

To ensure compliance with Treasury Department regula+ons, please be advised that, unless
otherwise expressly indicated, any federal tax advice contained in this message (together with any
aKachments) is not intended or wriKen to be used, and cannot be used, for the purpose of (i)
avoiding tax-related penal+es under the Internal Revenue Code or applicable state or local tax law
provisions or (ii) promo+ng, marke+ng or recommending to another party any tax-related maKers.
--------------------------------------
This e-mail (together with any aKachments) is intended only for the use of the named addressee(s)
and may contain legally privileged and/or conﬁden+al informa+on; please no+fy me immediately if
you received this e-mail in error. Any unauthorized use, dissemina+on, distribu+on or copying of
this e-mail (or any aKachments) is strictly prohibited.


NOTICE: THIS E-MAIL AND ANY ATTACHMENTS CONTAIN INFORMATION FROM THE PORT AUTHORITY OF
NEW YORK AND NEW JERSEY AND AFFILIATES. IF YOU BELIEVE YOU HAVE RECEIVED THIS E-MAIL IN ERROR,
PLEASE NOTIFY THE SENDER IMMEDIATELY, PERMANENTLY DELETE THIS E-MAIL (ALONG WITH ANY
ATTACHMENTS), AND DESTROY ANY PRINTOUTS.
**DISCLAIMER FOR ELECTRONIC COMMUNICATIONS NOTICE TO RECIPIENTS: The informa+on contained in
(and aKached to) this e-mail is intended only for the personal and conﬁden+al use of the designated
recipient(s) named above. This message may be an aKorney/client communica+on and as such is privileged
and conﬁden+al. If the reader of this message is not the intended recipient, you are hereby no+ﬁed that
you have received this document in error and that any review, dissemina+on, distribu+on or copying of this
message is strictly prohibited. If you received this communica+on in error, please no+fy us immediately by
reply e-mail, and delete the original message (including aKachments).
NOTICE: THIS E-MAIL AND ANY ATTACHMENTS CONTAIN INFORMATION FROM THE PORT AUTHORITY OF
NEW YORK AND NEW JERSEY AND AFFILIATES. IF YOU BELIEVE YOU HAVE RECEIVED THIS E-MAIL IN ERROR,
PLEASE NOTIFY THE SENDER IMMEDIATELY, PERMANENTLY DELETE THIS E-MAIL (ALONG WITH ANY
ATTACHMENTS), AND DESTROY ANY PRINTOUTS.




                                                                                                        Page 4 of 4
